Case 2:21-cv-00117-CKD Document1 Filed 01/19/21 Page 1 of 17

 

 

 

TA NEY Us IY pey LLG, | c ILED
Name and Prisoner/Booking Number :

OME IE 6A IO CERT C4 SLL. .

Place of Confinement

CELL 81 Ree? JAN 19 2024
ene ee CLERK, U. S. DISTRICT COURT

TRICT OF CALIFORNIA

et

   

 

HMI ofp SS CLF EASTERND'S
City, State, Zip Code BY EpuTY CLERK

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

CASENO. “A AL-C Ci Cin (Pc |
(To be supplied by the Clerk) a

CIVIL RIGHTS COMPLAINT
BY A PRISONER

MOriginal Complaint
CiFirst Amended Complaint
[Second Amended Complaint

 

3v, “gueV TRIAL t Ne ‘a Noe”

WCWVIL RIGHTS COMPLAINT ay A PRISONER,
A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
[-] 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
[5.28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

(J Other:

 

 

 
 

2.  Institution/city where violation occurred:) #7? L keiid is!
County,

Revised 4/15/2016 1
Case 2:21-cv-00117-CKD Document1 Filed 01/19/21 Page 2 of 17

B. DEFENDANTS

  
     
    
 
  

   
 
 

 

1, . The first Defendant i is employed as:
LE CFEHICE
(Institution)
2, . The second Defendant i is LTD Dis as:
(Institution) /
3. é 2 The third Defendant i is empleo: ed a as:
foe Seabees LUATY at “CURD OF ACLDINEDE CE Bio hhé
(Position and Title) Gechtutene CO 7 Het .
4. Name of fourth Defendant: y 5A 26 fH fel 0 Coun; AJ ASTUUCE The fourth Defendant 1 is emplo ed as:
BT ‘ thikt (C : SC 7 Ui LL ery vat fil vn tf ef HO: GU RY. A Ke LNT Rk 5/
(Position and Title) AHONNEYS CHEICE (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? (] Yes B® No
2. If yes, how many lawsuits have you filed?__-_———s.- Describe the previous lawsuits:
a. First prior lawsuit:
1. Parties: Vv.

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

b. Second prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
2
   

3, “ue rem ANOLE “ } keppilegPwi9/21 Page 3 of 17 l Of
“D. CAUSE OF ACTION

 

(CLAIM I

    
   

% f. a i} ; ' ae
init. 45. SEXUAL POOR set th le Se Des eee Im
2. Claim I. Identify the issue involved eck only one. State additional issues in separate claims. VAIEDO;
L] Basic necessities C] Mail [XL Access to the court [_] Medical care
(] Disciplinary proceedings LJ Property C Exercise of religion . = Retaliation

  

(] Excessive force by an officer J Threat to safety q] Other: TV 20 ide Uv x
OF rs Ana: (s : 7 ri. ( |
3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words wi pot D Hee legal |
authority or arguments. OV Ok Agour AUEUSY 30 Z01z. my Wwrec Hannon MUNDY AMO

fide bile e.. pe ie a ees pain. es fo fMIce 1 DUES LS US [2

 
   
      
 

 

All
, ALD oD 3 iD) 071 ME
LOWICS FORTHE TO

moUestde OF VOU G GMS And Ath DM Wh WA SUIELOIML pecs

4. Injury. State how you were injured byt the actions or inactions of the Derengan®)

 

BALDY CHILOKEL he (IS: CHUSED DY
CHORE Ai: 7; We ke An fit Fraen® 10 THIN Ti Wis 6ULLIV OF Te Dib AIL Hote

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or r administrative appeals) available at your

    
   

     

 

institution? . Clyes MNo
b. Did you submit a request for administrative relief on Claim I? [] Yes No
c. Did you appeal your request for relief on Claim I to the highest level? Ll Yes DSNo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
didnot. 7 7eiikwe 70 Sie rest SLOT 2 tHE IPL, Pe? LE
LUE f Flt fi. .

 
DCNUSE OCF pecrion PAGE. 2.
CLAN { SARPC AEM BOE ENP Document 1 Filed 01/19/21 Page 4 of 17

SHE THOUGHT 11tte FRI WER RRPED HER WPS HALOS’ OF NYC MLOneH Aho
HATED THE WIRY L TRERTEO Hts PLUS SH PY DON BIOD4 Wan THE POUCE
WUE BECHUGE SHt WOULD ber (NTROUBLE 70M OUR REBCt IZ 70 THE

CLAIM BAY PULLIDE Cul THE GUA LANL SHE Con ViNll[O ME ZHO LUKS |
OUGN, RUUD) LAME TRULY SCRRY,WE (MUL TRE CLa1)) WAS FASE BECPUS
BF IME FLUO pee can ATICH CLTERS. : |
10 MONTH 60 BY BUT J O10NT KNOW THEY B14 STANTCH SAVING F RAPED
RHIANNOA THO NibhT ABO MARE YP KNEW CAMS NOW BHNNNON MY Witt
18 FUNES 7OUNGEN THAN Mt, EWAs STARING 10 FIN) Our THINES igour
Hee PST, SHBANON WAS SUPPOSLO TO jour TIE SOO ROUSE ACI DAIVE
CHS TY BPG IN my PRAIE RI6AY BEFCNL THIS ACCUSATION. A/E DID
7HES 70 6EF A LOW INT STRATE 70 BUILD W POC.

NOW RAIANNON CLILY 6065 76 POUCE C11 5-63-13 BLCHUSC THEY Bort Kineu
J WIS 60/6 10 66 To POLE: THA) PCMODY AFTEL RELANDOL THULACTENIED
Me THE WOULD MINKE A CLALM BO bet MY iOS THHLEP PuUay.

IMt FIRST DAY SHE GOES 10 POLICE /% 5-13-13 Now SHE DOES poy (CU
AVYTH(N6 ABOUT THE Mout O! THE Gun. my Clordes ,RECHATING, OR RECHOIRT!
CEMERS, SHE MAIS UP & NOW CLALINS, THE DLKT LAY SRE LONGLIS 3 OF
THESE CLO1ING AO MUICOS UPS MONE 1) TOLAC OF 12, OW STONING WN
We YP ENave 10 AFTEN THE NiGHY OF NE BUN.

T ALSO TALKEO YOVE BEYNAN On £1913 ARUUT THE COUMPLAINKS And
ENDO UP HIRING MAIK RUICHEL To HAnREL THE IX CHS TRIPLE (\Aouzy
ZOIS. ON AUGUST 97-2018 He TURNED OVE TO SAUANAHA CYZAREBL MND Vetecra

KUN DARUNG © THE Z RLCHNTINION CEITERS THOT NEITHER MY Witt Oni”

RHIRNGN FOU POUCE I Gour AYO A FILE OV A RESTAAINING OnOCN WHERE

Stanhon HAO MADE A COMPLICA KuLse ACLUBATIG) Ww) CouRr rhar

PAUL DUB AUFEH Hap THREATENED TO ILO NAP RUOANDON AND (CU Shamon
WITH ANTHRAY ANDO RISC A CHARGE THAT ALSO WAS COMPLETELY FR a
Now S70 SCPERATED FROM MY CHILONEN AnD POPLE AL MY CHILDRENS ScHay
KyoW ABOUT THCSE ACCUSATIONS.

DAM HIT FROM BEHIND HIT A RUA IDA UAR ACCIDENT 2 WEES BOFORC tt
OCr 2015 CRS THING. AND RECIEVE MIN6E BRAIN PANNGC, Qunme rir
TRINC 7 PASSO OUT ReciEUING  StCoMb ConcUsION

Bal A? YHRI HAL étvEn TO Y County AHORNEYS, HAM CRS “UES (6 prose

SRVHMPR COZHMOS Wo SHINER INFORMBT/(ON WH (O9P DETEQIUE REUIN pp
OF THE SACRAMENTO CoUNTY SHEN KFS p THERE WaT Oy Ape AED 6/UEN
EVIDENCE WAS SHENIFE ke DaeSt NATIVE SA INES Wonks. THEY Wehet INA RE
AwWhRE TRIS EVIRCHCE CU OLO WIHESS $719 TEEN) FBS) UDO MUP
AND RUIBNDO/ REBAULEAS TIME CHNOS, PHANG ALND POKT RECORDS
DP cisim 4 supponting enets CoAratO ®
RECTETS CRE BT ERNDS FORT GHEEL O CLUS LZ, BUS HID (2 Couty Noy
HAVE HARREP (BECMUSE AT THE SRINE TINE MY SréP OAUEI ED CLaLme®D
THESE (NCOMENTS, EL THEM SVE OT WRS NOT VObCTHER CEKS L OK SHE
Lum® Ne in TOW, PLIES WHERE INCOBENKS HAPPEN O/0 NOT EXIST,
People wene wird me AT WHE Exwer rie O@ WIT HER»

THAT TIAL IF CAME ouT SHANNON HpY Lith AROUT Wen Phe Wous
CLALN THAT RUIANNO LATHER HAD THNEaTeNeD 70 KANG /fok
ANDO KILL SHINNOA CLALMS SKE MHOC (A COURT 2006; Kab tr CANE
Gur (HAT THE TRUE AccusATiOn maHbe (n CouAT H THE ACHT OF ree
bull WAST RAKED RYfannon. RAB THA! mY wire BDO RUlaNNOA © Fale
7D SHARC HURT WUT POLICE OL. D J 6ave eny CLOTHES 70 POU tl. AAO SHONN OM
Desrhown rar aroroce neven eave tian evibenct 70 Pouce Had LAYER
Jor) ny wike nnd SrePLAUGHECA WA THs Fico) Pouce D dusr Ue Tie
Gory never rc Pouce ROUT TOE 2 ReCMAT Aah LMHS Tih I PREPUCES
THEM 1 7h MUEAST OF 2013.3 MONTH Aten THetie LP Claims,

y eos. (2-1 20/8) FUUGH2eatt OD THI TRIAL WMS DECLARED A AUSTRIN(
GNUE 7 Me, y fen een mente na ae om UO Ano Heat
ep OP aT : Of (A 70W4), SHANNEN Previcus

ue POST Mtoe ee Ane THE EVIE Ce THEY NID thom Pouce ABLUT

RtPONT 10 POLICE oy fale Jor AND CASTRO VER AUNEACE THEY Oh NOT

WIE WOSITT CHODébd pn nn, LAbeRine wity sHannon WY

THOM TO knose crate CO WITH ABALT WIN A DEB OLY WeaPon T Asked

SEE ME NEY Coy D éey (20k (AIO THE WHRNCH FON INY Hines? fhe

AND 10 OLB FMM Ppp DC MOSECUTION NCU L WRG RISAL

OM 12-12-2018 tHe oxo, nefie INVOSHB AI HAS NEE.

WHO F HAO RISO RETAINED re IEE OFFICE CONINGED JERKED
THEY NOPIELED Hipy pee, 10, PIUT THE CMM AINE CONSE OftINIEY
THEY nolan reg OU THE WHUREUIT FOR my MaRS WAS BNO Pree
PROSECUTED , THAS LEITEN WAS Us (i neen Ly ee PE CSC Wold OCT

F NO 10 MIRE BOTILER DITAEHE oy HET LOI Ge, ON SIO RER.
SO/Y TS COMPLENLY Puz ME IN OLAr TUE 292 ces cnSe i Mpn

Z inieo eee 5 (HiNt ANOTHER INVESTIENIbR TERRY Gurn4ymn wh

THE COUCH RHIAMON Learned COUbis (AAD 2 NODC O. Peeitin

AND POLICE S10 THAS Chae rhe cine ne 2 ROHNER. PRON GN

0 AT THIS 10 BAY ERS HEQMINE/TRIAL T MINE OR GPLCIALST (ut?
/ CLE! TY 5 | RPOTAT TB FARO Filed 01/19/21 Page 6 of 17 ‘7

PRB VEO NE ONAN LHR 1 HOE THOS IN HE CRIMUIMOLDEL SS
ADIN G SHE (NREL f) MISTAICE INCLUBIAE INC Wa ONE BNA CecA ICN
ye one OF FHINHLOM TESTIELED tf0W SHE Ut COUSTANILY OlWURNE

LN Ht Pree VIOUS Thiht @ ChmNE Our RHIAANON HOB HAUL AOKS EEL
THINGS WW? Went MERE buhinb THE IA SHE VAD E COMPLAINS REI

ME Pho Wk KEHORE SHC KNEW BE PROBABLY CAUSE BY ABUSE SHE SAH

CO AL FRE HINRS OF HER FAITE. HO WMS BCONUICTEG CUED YNCUE GEL
{3u? RMN HARE SIEMEO A SWOPE) AFFINE Reba ROME Fie 2 RECRET
Arn Lerelis Hen Rnb Hee Morea Newbn 106b Pouce Heo, Ano TESTS
Dont OA THAT Flere AnD Mano WRITUNE BXPtnT PROVED RHIANNON conuel
Peniuny Akou, HOW Tost NOTE WERE WRIHCH, WHY ALR Wedel VTL
Went WHITER RYIRAKON MSP HNO SHio Bi bf asi 26 WMES 70
ALMOST LUCKY QUES HON, L bon’? ow, IM Nor sure 1 CANT i fneh
itt JUDEE 12 NO TIME IN RLCIOING THE CHSe Foe Mt:

Pow MOBI 1 RECOM ACIEL THE OISTIZUCT RILONWEYS OFFICE IN
ee A FAY, TH KUHL OF TH1€ OSICION I) THIS CRE THUD Ai
mie Tats eget ‘ ye M m WAS PROMISE O Mont ERRUCE AUCHTNS HK
HLIRY FOR Fup rid, o W@ WK)T WAS Wino CEN SINE t Hab NO

How 17000 Pye pee OMES Mids WHS SH OISNBED. ||
County Wtuee Ly woscuron Ten mune Enis pens THAT THe
FUBtO ye La eit = i CET, Gur teh/ MANE CRUTHS ALGO Ke -

TU OUEH OH POINT 1 AND COW BUOKNEY TUNED OLE (2

EXCULIYTORY 2 uy UN : :
ben 9 CUMUMCE /N PO13/2019 AO BEFUSt DO 10 FUER Late

all iS EINES REFUSED 10 HoenIT THAT MY [NUEST6HOK Te RAY
CMH HUN TRILO 10 TURA EL) The COUCH IN PYOECH ON WHICH
COMNY PIESECL ONS AND POLICE RE KUSH: 10 TEST. KnbUINe Tedd?
44 WtHce WOULD PHOLE 0 RAPLS OR ClLaHING HOPPLIED Cf
u a eo fet AM PMIG CASE ,

TOS CHEK. CUE THOUGH ONE WIHT ES BISIDES pe
BUEMESEY THIS LUHER NO MOR HONNEY WAS PROMISE 7 11ES

   
Do Sos
CLAM (SUbBO RIBS FAG Ssocument 1 Filed 01/19/21 Page 7 of 17

TMS CEFTCK., a

Bur p60 WHY OM) POLICE MAb PResccurces iNOWING THAT SHANA)

Murioy HAR THRETENCH 10 KILL FRE (Nn RUB AOl2 PRA/EATING
Me FLOM REPOATIN 6 © Cine. KNOWINE SHE HEUER RERONTEO
THAT CRIME nor cane’ HEA WITH ASSAU DTH A DCROLT
Wt Pop .

THEE) NE Pee Tite FINST CRS TRIAL WHEE IT WAS APPARENT [0
COUNTY PUIORNEYS ADO SHERIFFS fet PROESEDRTMES Thi SHOMNOE
FEO MERE ORB TER. FOILED TO TELL POUCE OF AM CLOTHES 18
THAT THEIR ACLUORT(Of WAS DIFFERENT ANO THEY OLOTROUED
IN CLOTHES ANO CHANELO THAT RCLUGAHOE WHY THEY WERE
AOE CHANCE WITH FILEE BE BOSE COURPLEIAT,

WHY WHEN THEY FOUND BUT BOTH RHAMUINON ANO SHannen Ke
Aout THE 2 RECANTATION Le Meas TAT RUleunIon FalieD 10 TOU
POUCE fUBCUT AND OCEIINTELY FRIED AMINES E pROUT TREE?
WHY AbDIN WAS SHE CHONG O WIil4 PF wrue

CSPLOMULY Witedl SHE Cla mew Lireti £ FORCE TER IO anne
THESE TWO LEWERS, WHICH S He CRIIRIMNON SI6HED A SWONN

ARES MAT THEY EME ONE (teh, (VON tide CHIE ROLE (eCHC
GIUCM AT ONE TIC, THIS WAS PROLeD Ra A COMPLETE C16 BY TES
ANO THE WAITNNE EXPERT.

SO WHY FF TEH NU THIS Boos THE SACRNMCEMO COUNTY LISIHIC

AVORNEY OFFICE, TEN ANN GRIMES AND MONIC ROBIN SO Fal
70 TURY OVE tHe Evioetice AIO THE CETIER AYO TUSHIEY TAC
ET I PRUSCCUMOM BUT IT 1 CUH87 HOPREDS I) CLAINT Z
THAT STAINED Quate THIS NUEST 6271007 AND THE Y YEAR
DULAY Ayo WHAT THe Couuls Bi THAT IADLBIED TY Bibls
10 @UE PHOCESS THE LOITERL BELAY WHS CRUSE R is
NO NY Syed PLO ITY 17 BE LIEU UDG HE Ha RUT PRON? & ES KS Pi
THE PHRECEE CUT OP eB ON) (of - ZOIY WHE fb RECR CRS fe
Ute AND Peo) THOS Z THIALE THE COUNTY OIDN] SICK
JT DULL SHOW You Why,

 

   
Case 2:21-cv-00117-CKD Document1 Filed 01/19/21 Page 8 of 17

 
 
 

CLAIM i
lL.

Pp CREO LUE DB a M v1 YH
CACI Chie ABUSE HIDEX LOCH AUS We 10 (ie panied CUEY OF CHL

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims. Mets

TA Basic necessities CI Mail Pa Access to the court [1 Medical care if
L]} Disciplinary proceedings 4 Property L] Exercise of OL? i Retaliation
fF BREESE PAR

 

O Excessive force by an officer fA Threat to safety 1 Other:/Hl- SPE
AUD 2S CS EES CIE Ribu VIOERTIOnS RNa 0 “its aid ASA ‘Mion

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments,

7) (lu {]. , MIRA

  
  
 

“DEF” ANG:

   

 

 

 

  

ee) bf, Wy ALE

 

 

 

 

 

 

       

 

SIPS thy LEVIKS. SOIVIE WHS T HAD COW CINK)
HLL Rife 77 lj ALL LA Alas ME HEME PIS __
y. Lf io. Ler A_ WHY THIS LIBS, éD/ Nb ON. TE it RES 1OGF spcipe:

VE HOC ARIMUSEIK, fd. il Oe WOUL LD (OL Ad. fu Lily DH LIGH!
AL AU ZL 1S F AWULES FT COACHED SOLE f..

Lk Hb ME Che i NAC Lt THE S LBELS

7 “Dep State how y you. were injured by the actions or inactions of the Steno bob lathe AGE
th gtd : (iA f Ae) eas Me 7 : i
45 ett ik Tie FALL a TOTAL Lab OPiS £3 j

 

Ceti

af ‘ YO EAM IHOLLEETE hb CARS WS 7 ey Sa LAG Ce SAAT I D cite
Administrative Remedies. 14) /}i¢ /) 3 (1 oe (i NILE BCTUT AY VEC

a. Arethere any administrative Fihh fas (grievance procedures or administrative appeals) available at you

 

institution? Clyes [AN
b. Did you submit a request for administrative relief on Claim II? L] Yes IN
Ores AN

c. Did you appeal your request for relief on Claim II to the highest level?
d. If you did not submit or appeal a request for administrative relief at any level, . Prien exp alain why yot
didnot. J “ij, as bie Z ifs “8 CO SUBLUL NP HEM TO THE F£EH

    

    
 

   
(Z
CLAIM fEaséQP"Ky-00117-CKD Document1 Filed 01/19/21 Page 9 of 17
L AL CORDING 10 THE CAL! RULES SHOULD HAVE HAR NY CHE
REVIELUED AND TAKEN OFF WHICH WOULD HAUE SIOPPCO THES
RESTRUCTIOIS |
AFTER I WON THE ZP0 CRS CASE THE TUDEE ENUE ME CUSIODIAL
CUSTOOY of MY CHlLDReh WITH 31/49 LISIT1NE ne ANnb AbMoli
Eb Mt AIO BOTH PARTICS for 70 Tet Ch OSPHRMEE THE OTHER PARI
OF WHAT HAREhCD At THE FRLAC, TUCO 10 THIS 10 MY LETMIE
DURING JIS INVESTIER TION [yn MAY 20K CRS WAS ConULNLOD I Hae modéks
MNYSTECORUEHTCE THE QUESTIONED Bor oF my Cin itoReh Ar SI00C
JF 1 TOUCHED THEM OL witnessed meé 10UCH kil tnnpen. So CRS Ab
MY CHICDRCH 11 CRS COUNSELEINE AT HoPe Tei heUHCS, THESE SAINE
Coun sttulon 1eCLW Me da WAS GUILTY. MEAIO 0 Off 706D Irie 11 CAMO
WONe 1 THE COUNSELUNE PRO FINALLY my OAbEUTER UNABLE 70 SLEEP
ToLo INC THE, REASON WAS ChUNSLLORS aNd Hee MonleR DEE TELLIN
Heil 2 70UCH PMIBDNON (NAPPOPMIATCEY AD Weed conuianct ALEYIR
fnusi HAVE WITHtGSOO THIS, SINCE ALEXM CAUGHT RI(WINON IRIEO |
BtO Witt’ CHS AND KNeW AEOUT THA SHE MUST AUC SCEH ME
Counst lope ION CARE oO bIONn) KUOW RUIAUION HAO H@UUcnk
Oh, THAT SHE Lie Hbaal THE OR IEINAL ACCUSR TON Gp, THal QUIDCACE SHOOLL
THAT THE NELU LRCOPEIKS O1ODT HARPER, (QUNSELIONS RELICULO ALOUA
NUS) HACE WAMMESEES Sone THYE= ALEXA on 2 / #018 pFren boefe I
RUME IE MMOUCHS OF THiS CLUASELIL & UNKBLE TO LEER BtCAUu6t OF

ie oom ¢ Fe COWNSE Cars TALKING Quiticy, inn ammny.
61 ; NG GACKWMIES (REINS HER SLEEPY LURS
IN6 HER GAD Ditams MOO ANxIOUTY. I Cowon) BeuLLt 17!

QUEESITE TELUNG HEt, TH WMS Whos f Hab 10 s70P. Mou) MxCHICOE
STARTED Weluinéd ye THE ALSO WUCUE BEANE NET BY THERE CTP CR.
MOTH WAS FELLING ¥HeIM Albis ME AMO THe? DION? WAL! F,
WO SAY ANVIHINE BeCAUSt THERE Mom bunisi/ed TCH? AHO
Sencameo (N JHE. FACE,
CLAN TL XS
So L REREE PLB PE APSE SOM E28 IBD DHEA PIED TILED 1000 THAS
GY THE CHILONEN RID HISO SAW BUDE, CRUISES BRO SCURICHES
AnO HAD REPOLIGO tHe 10 CPS. WT 1 LMS AC? horitieéb BY
THE SCHOOL Ole CRS OF THISt BF BOR LS. Why tultornen pie pictre
RETEN J Toto NY Wie Me counsels SIOPOCO NY Wie Wa
HUT RIBOR BGA, SO LRCPOUIKD TAS 1 CHE myself: THeve AHE
HW LENS 10 REPCOKS Quine THOS BE WOE OLiNY, CRS WOULD Leave
NOWS MO IVIESS ACES TO VIM WIKE kdCd VUDE AIBUSt WAS RCPORTEL
61 HOU ALL FEES perarus )exceey coe rier ete LHESt NEVER UNE
(GHIOO. BOMNY CHILDREN GECHME AiMale 10 Pele Mik MNICEEE
AT SCHOOL OF THIS REUSE LINKLLY ON Y/Z016 ALESIA BUCS 10 Heh
COUN SELLOA. ALSO CUERSTEN. HAD RLPORIS SHE KS CORT EWALINTEE
SUICIDE RICHUSC OF THE MRUSC RY Hen MmOrHed an KER ANE Hee
SISTEHL, OVER 3 YeMpS OF THIS. Tit COUNSELLON SY SHE WEL
CONTACT CAS, BUT ALEXIN SYS tacH riHa Tit "COUM) PEOPLE EL
IS MHLE TO THEM! Umnredt THEY (ed ve AO THE) SHE HUlers teh
TP CHILD NOUS HAD 10 COME NE 1 Tends. THAS COMPLE,
RIGISTENEO WT }4 CRS AUD NOM THE SCHOOL HMO CRS never 7
INC INS DAUEIT ICN LOA TED 70 COMME SUICIOE SO DT Coute)
SHOP THIS,

ON 5/2018 MY OhuEnseh Now HLMNoE? It RENN ECES 10 Hen 6f4
GRADE teACH LR JOSEPHINE Black APD IES Hee THal WER Morhen 4.
SISTLIL ANE GONGING UP On Heh AND SHE Wil BO ANYTHING Fer [ith
JO STOP FHS Mh JUST LOVE ft. J AM PPPAULEO BUT NE BINST Ko
CHDREDS QHSHES 2 CHTAML SHAMNOR FP WEE ROA THHOUBH OlL

FOMILY GH2R BO, TMS LATENT FUND Cur CHUSES ALEX/A 10 Ger PU
Hedin BAD Wie SHE Moots feck & ple BEC MATH hie
Now MY WIFE AYE GitP eRuBH I ET START TAKING DLEXIA ous
Saying 4 CH VACE CLOTHES WE ARE HOW MONTIMS Btkore
OWOICE COUNL Heine SHOW tHE EIRET FAW. 4

 

 
LKIM [ase 2:21-
CRM TiCase 2:21-cv-00117-CKD Document 1 Filed 01/19/21 Page 11 of 17

10 Get THe MOUSt ACE THAT STARICD HE THIS |
an 1/4 fi7 LAE PICrubes of RLID OUP with Re /bhner

THAT SHE(OLINED BLING WITH RIAN EET J
THAT SRING BHYOR A FEW OALG Liitee fp CPs ecPoh? SATS jue xu
(inks SHOWN OR RLIO A FOUCE ferent WH Site LO With Rit lannor
Aho TruouUelIT £ WAS oispustine MIC SAM ree eee SHE SAO T
TpUcHen Had, LMAVE THIS REPORT 7 ers
Pouce AID PUOSL ANOKE KN) SHAANOH Aine RiHtlebROO FOP Goutel
RHIAADON SHAKE
0k POUCE

AUX 10 £66 10 HF FROM £E1O- 2018 70 COAL UP
mn BOS 10 SLEEN OEM MIGHT IA tl ROOM) (THIS (Fa
REROUTS UtTt! RLEX1A SAFE UNCH UIC,

POUCE KNEW FROIN ALL THE CPS COLAEAAS Hila ALO A vals
ro coins suleime THAT Hem morted wh 6 ABUGIAE HCE. AND
FHAT ALCXID HAD BEEN HIELULACOO BT rhe PACSUN E PUL OR Hele
FROM PLOPLE Fee rE CCI EISHNS AI SCHOO

SO WHY OND THEY NOt EXPLCE ALEXA COLIN’ Bee COENSLD,
SONY OWN CHILORED AND PEOPLE HT SE HOOC, CLASS MNNTES TLACHER
MoU LE HI0 GOTTEN AWAY LIT MMOLLEST(RE Kal sMNwY AAT THS
Liste AND THE COUNSELLIAE LMS HIDDED FROM WK HAO tony. THN
LISHNE Bio EVANS LE? NC AUO MY CULLOREE PNAIAL@O APO & Uiaryv

PoUCE EUEN AACw) FROM fh CAS REPORT In 20K NY WIFE TRIED

re meh icacia TO shy We Slepr robertite thd tha? J rouciie b Mek
pis (FORE CL

THEN) ARI HCY Indl) SHOAAOA Fe Hye fb Me >
THEESICMERD KOON LE |A 9606 SO LIMY (WOU THE 7 HOT expel
“SHANNON Had Coc#ee® ALEXA whe IBEly EVA FE2 coy ONL
Tpitie 0 KkeroNr HHT Coeds ion usyY mop MFT AUER
complalnr rap po Gh0Uae % | ye
ny fameesar 15 WEMNST THE bOlunY RE NEY Wit LISTED M7
san rine chin BO hbase (nee Arno vroc pred) 178 RL6IRS OF

“tr {S AGWAT HIE COUMY PAUOSECLVIONS OFF 1 CL FORE 1400
FE Me we poy SKtne waive Coury OST bet ES Hi7ch
Bison AiO TAC HUINE BALES FOR. Or MUtSTI6A TOG
ou KITO LUHO (PUT YNE OF FUKS INDE KNOL) THE UIClOt (on
Me pesthicriop Arubuebyra Que process ei6ur AND COCASION.

    
Case 2:21-cv-00117-CKD Document1 Filed 01/19/21 Page 12 of 17 7)

CLAIM Ill of
J. State the constitutional or other federal civil right that was Molated: NE Gu & ho.arion (oa Ny

Lue $ ;
CHO REM: ANDO FRUUIE 70 In VESITEA re ose Uhh Ano 1085 OF EWOCHL

Claim TI. Identify the issue involved. Check only one. - State additional issues in separate claims.

 

1] Basic necessities CJ Mail - Access to the court C] Medical care
(] Disciplinary proceedings ] Property [J] Exercise of religion proncetaton

CI Excessive force by an officer ‘fa. Threat to safety ( Other: EA) Lit PER IRE I Phe (AYE!

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

Oy). or arguments.

ON REO. BO It : JUS: SISL

"

CAD KS BED oY,

7 IN}:

 
 
 

  

 

 

“FUSE C18 Ob NOE fi
héalN: HE AE Ne SOT hee He Ke
AND NAA C HELL L, MALLD AG aL) ee, f; 4 WHO
Z) Y MAST (1 LODE | 3
Lh LS fs fOlE Atha S aba wall Hiker 1D Ke ULI bs

A oUp
ie ie es aie cae ASKED) AfiD SUS ETT, isi

 

 

4, Injury. State how you were inj jured by the actions or inactions of the Defendant(s)

     

ee apt ME Utes te tleLheit hie BUD CLE LEE tit Poth
4 ton - ae, a eRe ‘ fu WD eo iM i f Ld 4 ‘| rf
i2 Ji i pe i fd BP fs egy 2 4 ; yO hye is af Ce Li
RTH cH} Hive AS Hike Hite 7 Bare VEMTEEH EL pe oY VAY as, This ie

Administrative Remedies. FP META SEP LIE FICE
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Cl Yes No
b. Did you submit a request for administrative relief on Claim HI? C] Yes be No
c. Did you appeal your request for relief on Claim III to the highest level? C] Yes Fi No

d. Ef you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not. 7 Ade Jefe re Fee pee fey UK Libel. CLT UL LM
PXMUBIZO Li: AE GEL MA LICL id LAME MORN iA) FE BAS
dé LE KRSIROVED THY (PE UE PY SOP VAS TEL IU rit Pel eH gage

if you assert more than three Claims, answer the questions listed Salt ‘or each additional Claim on a separate page. f fi Yn Ve) fi ltd

5
CLAIM IL | 2
Case 2:21-cv-00117-CKD Document1 Filed 01/19/21 Page 13 of 17
LINKE CHUL MY WIFE SHeonhoR MunWY Git ARECORDOD CALL HUD WUHALED

HER THAT # 10 YERLL O00) 04 HAO OISCLOSED THIS EVIECWICE. THE Phos curoe.
MNONICA ROBINSON OF THE SHCOMNCLHO COULNTY QKISTOMC? ANORROKS EFFICE
ALSO KNOWING ALL THA LEAVE TICS 10 GORA OO BOF AYO HIS S1STtR WOHO
WAS ASLEO FOI HELP, WANTED TO COLT SUCCIPE BECWUSE Ct TIAGE Y YCRRS
OF ABUSE ALONE FOR ZY DAY, Goo Our 70 THE VeRr Heme Wwayene THE
COENSION HR PPENEQ pAVID TREO 18 RePORY. Larcaucewep Men) i) FRONT
CEING KNOWN FreeITRatag. HNO TEN (td Nol Question Wit FHCT WE SHO
Ho NEC SAW ANTTHUNE 10 AUTODE BBOUT RLEXTA EWNE,
@ 7HeY Pid Nor TURN OVER 10 Me f CORY OF THE REFONI G1Vel) 70
THE POOSECUT OR OF WITNESS TAINRERINE ONIED 710° 7Ol7 Fidel RIEWTT
FRE TIAL IN NIBRCH 2020 WHY?
(2) THE POUCE AND PROSECUTOR TEI ANNE 6RINES LUNE AWARE Z TUkhb
I) RB COMPUICIL INCgUNE & Z017) Tinit ContAIEL AT Least OME EMA It Oh
CLECTHCLNC Commuuicr ron FON RHIAIION ENRUEL 1 CATE dole HARE
BOIT WHEMLE SHE CUBS COCISINE ALEX/P TO MAKE A FALSE REPORT
AbW THIS CoeMPUTER , LETTE £kOM ME OThICt AORDEY FROM POY
PLUNISHUI6 NO PROSECUTION, THE Z. RecA TION LE HERS AAD CLHIBY REC
LHOW) IE 2 SOW /ZOLY CPS Werte THEA REPONICOLY (0ST Ct SICCA).
ONE HO OWE LUNES TIFE M2 LOSS, DONALD SIONER pry NElEl/BOR Cunt
Mt TURD OVER THIS EUDMICE. BUI NO OMe NOT A SURGE Nor THE O1Si

ATTORNEY O1 INY COUN IV AHORNIES HAVE (NUtGTICATCO THIE 2088 O
tut GOI AN AFFNORUD FtOM foie STORER HNO DT HAVE HCMAK
Bt BLOACLO FROAI DOING So.
THKS COMPUTER BACEOO UP OAUIDS CLAN.
Gur RETER DAUN WAS Unb 10 TELL Phosécinok MOmMct PCB
WHILE HIS HOF HEM. LORS CISTELUNE HI AUC TIE ROON). AUD BRE [Ne
DORVIO BAD HIS SISICA WO SUFFERED RBUSE FEL YCARS- ;
SHC AMO LAICR MY PHONE, 1V VULEE NID PROSECUION VER~s
Ale BUNS WERE AWRRE T Tow They) ON B o/FFenen7 Ja
LAlis mune Aten PRosecuicn FoBIISCO THeked fC bi Ue)
Mm FRONT OF HIS mower OH PS 2007 MURINE 1A 2Y OWYS ¢

C, FT OF ; ae pep OE ; pepe
“ TAD Olsc1oers ft WAS AO SCHNEd 70 THe POUCE TE:
C
UA ME en ov-o0117-cKD Document 1 Filed 01/19/21 Page 14 of 17 ©
TRUTH BLCRISE MIS MOTHER REET OAS HD NEO OUF CF thE

geo.
On ANOrieeN CLL WRU SUNOS HE IS TELLLIPS WHE Thure ReOUT

AU THe COUNBCLUNE, DISCLIBES HITIINE WMD SWEAIS HEIC TeLUWE
out TUT Aevur ALEA HAUG 10 LYE,
ON Anoritth Ch eS swears He TOLO We needy h HY COUR
TAL THIS 10 A IUCEE,
SO M0 On€ With MU
COURT:
ny wirness my 80 [OW 2 PLOPLE rat HAS SISTER CYER Ab
was Coe pscd vO 00 50 THN AS Of Tall ONUERSH MODS £ Hap
During Has SHME Meee culeld CHARS JCHRSHN FULD UNA REE
THINDEL, Tem! BNE 6RUNES conpucte NO (VES EAtIOl 1
THE WRONGEUC PCTIONS OF Heh COCLEUGE Monch ROBSON ANY
Derecrve cance weenie MY Were AS SHE SHOULD HAUG.
I yep ro AS8k ton # Mmorion 10 DIGIDKS Aa EvIDeTtune
Meanie ANd Propiice ermpence LINKED CHL 10 SHAnNOL
MUNDY HEI WARNING AND THESE Tell cnlts THAT PROUCb
DHU/D HRD TOLO THE 1UTH, THAT HE WAS (ATINMIORIER « Yet
ND EVIDENTIARY HLARIIG “aS CONDUCTED; wo Tan AME BRUNE
A LAUns SHE LISTEN 10 THESE CALS AO GAS 7HeY 00 Nor con
jain 1 SAW, GeroNC MY HeaniNG cocilch! 4 TRAE vupee
mov iLO) C0 NY EXHIB IR THESE Jat CHUS 1 Lisle) TO THe

Hoan ano t AM Mor MrsTACEA, ZT CLARL”Y S1nteo anal 1

eniy SO WHY ARE THESE CALE HOT PLAKED IP COURS <
THEM YO BC TRANSCLIBED AND REA CIEOLE phoniiis APE
YER NS PEVIOUSLY WHY ON nertden meaiCe ROBINSHL ©
TON PINE Beunas GMpiy with THES piscoupaBa’ eat
WHY WAS WO CNVESTEHM Done BY TEED! THE OULTY.

ESTE THK AVY TAESE RECORDINGS (1
CH VA ET F2 1 cv-00117-CKD Document 1 Filed 01/19/21 Page 15 of 17 @
~ on my Jubb ane now LAIN THYME VO FILE H Lunt oF HABEDS
- oe 10 SAVE riiest JOM CALS AID CAUS YO INT WHEE
snout ny A MOIMCY, THE OISMLICH BTFORVIEY AND THE COURY
ot 6 NaUe DONE UNDER FED RULE 2KF) OF PLOCECUNE TO
ve cic DATA AND CommuamcA7 ons, 1 HOVE No AFORNGY
AND wil Fld COULD LOCRDOWAS I AU) BLOCKED FOO ACCEES 70
THE LWW UBVARY “IO MAKE copLES ect
TV IMY Choe THAT STARTED 17 Hub 2012 WHEN WY Wire WIR OF
p ALS E comPUnInT EXLOWICE cyigical TO THATTHIEE
ComnPLatlie WAS € (THE LOST OF pesuoveD wy (en AY ClAe
We KNOW THIS FROM 1013 TRAnece | PRS. WHY NO [VEST EAT L,
We (nolw puede THE 20 (3/2014 OPS TRIS GrFoRE AL
neTeR FROIN THIEL TRANSCE (PAS VIATEITIHE ELPA ROOK
TIC CAILDS EC) WEE TAQHED OVEN to THE County PND
b vericih We lWumRiTiel! SN 7/6 THIS PIEGECUEC (URS HONS

HUE, Wy M0 (MULSTI6 RIMOF , 7
Joie Orne cCRITICHC

im Berucel Jum & 2017 ANG 4S we tet
Aho Lagi ob otoLeL) THE COMPUT eh anit (ONG

eyo EnCe WS Tee ouell
Fuem) qe wasrmct army ney, THC Z peeaurat(on ucficns ynd EXHIBITS ANE ftcie,
Paont ere? REcoNas AGaun NO [NUESTIGATLON ,

WO JEVESTIS AILOH WAS WOVIE BY THE PROSECUTORS SEFICE OR THE COUNTY [NO
aay OF THCSE MANES MICLUDING tHe PRIUBOICL rpue® By tHe PU ROBE
Deiy OF THE pcStecrlo#) PACD of me BY TC enc! (nie AUD OrWeh)
FAcTOnS CAUSE BY WHE PHesudice Y [OCF red) ty my Sheeae TE (MEAS
OF Precompyaln? Ptiay, Alle Te cotter ob apy You ng AED wmpec aston!
Onvenice

—T RUCILUED TO FAL IMAC AND NO (hUESTIBATIONS oR HeaiLINeS [710
TAU TRUTH OF pHs MATER | MONCH Ropinacn AbD Peredasve Le
ANE cuLPLBLE I”) THE MITUNIDNT fon of My Son, Prose GUOH erumb5s
AND THE DISTRICT puommeys atric’ Sn UlOL ATION foA HOF (Nuesr/ &
THIS Conouer Aiib conwucrine HeaeInoS PND BRING FORTH éui
oy Prisenuiné egiwencet. IME visnicr pHORNCY OFFICE AS HP Wiel

ADT PeOBt CUTIE PRese ULE AWD WILESTIGATIS MND FROSECL?
CLIN LIL Crs
FHL FHC GARR EEE LB8T7 KK NUS CHEEK BUNA O80, PREGOLLRE | THEE AIC
CHUS THAT ALE /N OIGbPUTE-

FPOUCE, Ptosétu ron Fatlep 70 MCSHANE WHENTEA THA AOE CLANK
70 BE Feown THE Wb WT OF THE OUP WAS INFACT THE ORIE/NAL NOrl C4
Wns IW MAGE CAYCK PnosteuTon Gaimmes perosty yo Osi +r WEA
USCO KNOG) PERTUNKD FISTIMONY 70 ANOW SHANNON Wundy TO
claner Z Stavemenks 70 GAY SHE Mow WtIhESS THE whl 11Nb OF
THIS Nort. Fevsteuroe enimes Knew WWks was nor rire yRurlt
FROn? Siisnnon Munoys 2013 reenmony MER S14 RELOACTNGNT
ON A VIDEO THR? DAY mee 1 FRowr OF AF L961 3 POUCE DETECTIVES
/74 SON) LURG STITTUOATER All FUOI AK ChI6 (ANE FALE CLENTY
POUuct, CPs AND MROStCuTORS NEVE INEST l6arbl, AND BEUEUED YReY
JUST HPD BU TRUE. THCY FAILED 10 CHANGE SHANNON MNUNLY WTR
LRUNCS SHE KNEW SHE COM MIEED AAD PEWTURY ANd Nor TUNE
POUCE INE rhurtl OF WWE RECURTATION LtHORS AND THe yhue rvennn
FROM INE PUCHT OF THE BUN WHICH (NY STEPOAUEH IER CUOS FSO
6UlelY OF.
Case 2:21-cv-00117-CKD Document1 Filed 01/19/21 Page 17 of 17

E. REQUEST FOR RELIEF

State the relief you are «seeking JAM ASKING AN ANOEHEY BE ron ve gir’ Cs
O IVES TIOF L. bf ee (GAS Tt ALY SHOULD HF

   
   
 

  

 

y_ AP OA NID ALTE Vs OMe On BY A Gu
, ‘ fe tet ei rm 7 ‘ Fi A Fh Lhe Me he) D Yar «
RUE Blea) Fate St alt Wh CDE LT iff es PO SE: PIL / BED ES fe fF Ae et

CHI pneh tie © ny ApLL Ni CE Ot) £ MY
GATE LL LP TEL CT as , RE IHOUS EEG II LEX (DN fh BHO)
ie Muse TA OL Y LP CL VSL AID MY BLU

0 IE THE UTA ROU OMMAGES 70° BL. J CO Hey WAM!
LISS pena bos oO Stee h ati oe fBrepéinig is trae Gnd conec ¢ NY CABE:

 

 

 

 

Executed on /Z - 24. ZO LO Nery ie
DATE SIGNATURE OF BEAINTIFF

SHAVE NO AfTOU NEY JUOLE REEUSLD ME EAB PREG LARC HELE,
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.
